     Case 3:19-cv-02060-MMA-JLB Document 17 Filed 06/04/20 PageID.66 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   TYLER VEASY, individually and on                     Case No.: 19-cv-02060-MMA-JLB
     behalf of all others similarly situated,
12
                                         Plaintiff,       ORDER SETTING SETTLEMENT
13                                                        CONFERENCE TO BE HELD BY
     v.                                                   VIDEO CONFERENCE
14
     TRICOPIAN, INC., et al.,
15
                                     Defendants.
16
17         IT IS HEREBY ORDERED that a Settlement Conference will be held by video
18   conference on June 11, 2020, at 9:30 AM before Magistrate Judge Jill L. Burkhardt. The
19   following are mandatory directions for the parties preparing for the Settlement
20   Conference.      Absent express permission obtained from this Court, and
21   notwithstanding the pendency of any motion, counsel shall timely comply with the
22   dates and deadlines ordered herein.
23         1.      Purpose of Conference: The purpose of the conference will be to permit an
24   informal discussion between the attorneys, parties, and the settlement judge to achieve a
25   resolution of the outstanding attorneys’ fees issue. All conference discussions will be
26   informal, off the record, privileged and confidential.
27         2.      Appearance by All Parties Required: All parties, adjusters for insured
28   defendants, and other representatives of a party having full settlement authority as

                                                      1
                                                                              19-cv-02060-MMA-JLB
     Case 3:19-cv-02060-MMA-JLB Document 17 Filed 06/04/20 PageID.67 Page 2 of 6



 1   explained below, and the principal attorneys responsible for the litigation, must appear at
 2   the video conference and be legally and factually prepared to discuss settlement of the
 3   case. Mandatory directions for participating in the video conference, including
 4   additional deadlines, are attached. Counsel appearing without their clients (whether or
 5   not counsel has been given settlement authority) will be cause for immediate imposition of
 6   sanctions and may also result in the immediate termination of the conference. If each of
 7   the principal attorneys responsible for the litigation are not listed on the docket as an
 8   “ATTORNEY TO BE NOTICED,” then they each shall enter their appearance on the docket
 9   as soon as practicable, but in no event later than twenty-four hours before the Settlement
10   Conference.
11         Unless there are extraordinary circumstances, persons required to appear at the
12   Settlement Conference pursuant to this Order shall not be excused from appearing. Failure
13   to appear at the Settlement Conference will be grounds for sanctions.
14         3.      Full Settlement Authority Required: In addition to counsel who will try the
15   case, a party or party representative with full settlement authority 1 must appear at the
16   Settlement Conference. In the case of an entity, an authorized representative of the entity
17   who is not retained outside counsel must appear and must have discretionary authority to
18   commit the entity to pay an amount up to the amount of the Plaintiff’s fee demand. The
19
20
21
22   1
            “Full settlement authority” means that the individuals at the settlement conference
23   must be authorized to explore settlement options fully and to agree at that time to any
     settlement terms acceptable to the parties. Heileman Brewing Co. v. Joseph Oat Corp.,
24   871 F.2d 648, 653 (7th Cir. 1989). The person needs to have “unfettered discretion and
25   authority” to change the settlement position of a party. Pitman v. Brinker Int’l, Inc., 216
     F.R.D. 481, 485–86 (D. Ariz. 2003). The purpose of requiring a person with unlimited
26   settlement authority to attend the conference contemplates that the person’s view of the
27   case may be altered during the face to face conference. Id. at 486. A limited or a sum
     certain of authority is not adequate. See Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 595–
28   97 (8th Cir. 2001).
                                                  2
                                                                              19-cv-02060-MMA-JLB
     Case 3:19-cv-02060-MMA-JLB Document 17 Filed 06/04/20 PageID.68 Page 3 of 6



 1   purpose of this requirement is to have representatives present who can settle the case during
 2   the course of the conference without consulting a superior.
 3         4.      Settlement Statements Required: No later than June 9, 2020, at 5:00 PM,
 4   the parties shall lodge settlement statements directly to chambers outlining the parties’
 5   positions regarding settlement of the case and any background information necessary to
 6   resolve the attorneys’ fees issue, such as documentation of time expended. The settlement
 7   position must include a specific and current demand or offer. A general statement that a
 8   party will “negotiate in good faith,” “offer a nominal cash sum,” or “be prepared to make
 9   an offer at the conference” is not a specific demand or offer. The statement shall also list
10   all attorney and non-attorney conference attendees for that side, including the name(s) and
11   title(s)/position(s) of the party/party representative(s) who will attend and have settlement
12   authority at the conference.
13         The     parties   shall   lodge   their       settlement    statements    via     e-mail   at
14   efile_burkhardt@casd.uscourts.gov.         Whether        these    statements     are    submitted
15   confidentially or whether they are served on opposing counsel is within the parties’
16   discretion.
17         After having reviewed Judge Burkhardt’s Civil Chambers Rules, appropriate
18   questions regarding the mandatory directions set forth herein may be addressed through a
19   joint call by the parties to Judge Burkhardt’s law clerks at (619) 557-6624. For additional
20   information, please see Judge Burkhardt’s Civil Chambers Rules.
21   Dated: June 4, 2020
22
23
24
25
26
27
28

                                                     3
                                                                                     19-cv-02060-MMA-JLB
     Case 3:19-cv-02060-MMA-JLB Document 17 Filed 06/04/20 PageID.69 Page 4 of 6



 1               Mandatory Directions for Zoom Video Conference Participation
 2         1.     The Court will use its official ZoomGov video conferencing account to hold
 3   the Settlement Conference. IF YOU ARE UNFAMILIAR WITH ZOOM: Zoom is
 4   available    on    computers     through     a       download   on    the    Zoom     website
 5   (https://zoom.us/meetings) or on mobile devices through the installation of a free app.1
 6   Joining a Zoom conference does not require creating a Zoom account, but it does require
 7   downloading the .exe file (if using a computer) or the app (if using a mobile device).
 8   Participants are encouraged to create an account, install Zoom, and familiarize themselves
 9   with Zoom in advance of the Settlement Conference. 2 There is a cost-free option for
10   creating a Zoom account.
11         2.     Prior to the start of the Settlement Conference, the Court will e-mail each
12   conference participant an invitation to join a Zoom video conference. Again, if possible,
13   participants are encouraged to use laptops or desktop computers for the video conference,
14   as mobile devices often offer inferior performance. Because Zoom may quickly deplete
15   the battery of a participant’s device, each participant should ensure that her or his device is
16   plugged in or that a charging cable is readily available during the video conference.
17   Participants shall join the video conference by following the ZoomGov Meeting hyperlink
18   in the invitation. Participants who do not have Zoom already installed on their device
19   when they click on the ZoomGov Meeting hyperlink will be prompted to download
20   and install Zoom before proceeding. Zoom will then prompt participants to enter the
21   password included in the invitation. All participants will be placed in a waiting room until
22   the Settlement Conference begins.
23   ///
24
25
26   1
            If possible, participants are encouraged to use laptops or desktop computers for the
27   video conference, as mobile devices often offer inferior performance.
     2
            For help getting started with Zoom, visit: https://support.zoom.us/hc/en-
28   us/categories/200101697-Getting-Started
                                                      1
                                                                                 19-cv-02060-MMA-JLB
     Case 3:19-cv-02060-MMA-JLB Document 17 Filed 06/04/20 PageID.70 Page 5 of 6



 1         3.     Each participant should plan to join the Zoom video conference at least five
 2   minutes before the start of the Settlement Conference to ensure that the conference begins
 3   promptly at 9:30 AM. The Zoom e-mail invitation may indicate an earlier start time,
 4   but the Settlement Conference will begin at the Court-scheduled time.
 5         4.     Zoom’s functionalities will allow the Court to conduct the Settlement
 6   Conference as it ordinarily would conduct an in-person conference. That is, the Court will
 7   begin the Settlement Conference with all participants joined together in a main session.
 8   After an initial discussion in the main session, the Court will divide participants into
 9   separate, confidential sessions, which Zoom calls Breakout Rooms.3 In a Breakout Room,
10   the Court will be able to communicate with participants from a single party in confidence.
11   Breakout Rooms will also allow parties and counsel to communicate confidentially without
12   the Court.
13         5.     No later than June 9, 2020, at 5:00 PM, counsel for each party shall send an
14   e-mail to the Court at efile_Burkhardt@casd.uscourts.gov containing the following:
15                a.    The name and title of each participant, including all parties and party
16         representatives with full settlement authority, claims adjusters for insured
17         defendants, and the primary attorney(s) responsible for the litigation;
18                b.    An e-mail address for each participant to receive the Zoom video
19         conference invitation; and
20                c.    A telephone number where each participant may be reached so that
21         if technical difficulties arise, the Court will be in a position to proceed telephonically
22         instead of by video conference. (If counsel prefers to have all participants of their
23         party on a single conference call, counsel may provide a conference number and
24         appropriate call-in information, including an access code, where all counsel and
25
26
27
     3
         For more information on what to expect when participating in a Zoom Breakout
28   Room, visit: https://support.zoom.us/hc/en-us/articles/115005769646
                                                    2
                                                                                 19-cv-02060-MMA-JLB
     Case 3:19-cv-02060-MMA-JLB Document 17 Filed 06/04/20 PageID.71 Page 6 of 6



 1         parties or party representatives for that side may be reached as an alternative to
 2         providing individual telephone numbers for each participant.)
 3         6.     All participants shall display the same level of professionalism during the
 4   Settlement Conference and be prepared to devote their full attention to the conference as if
 5   they were attending in person.
 6   ///
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                              19-cv-02060-MMA-JLB
